LINN, Circuit Judge.

ORDER

Sheyenne Development Phase I et al. (Sheyenne) and the United States move jointly to affirm in part and reverse in part the decision of the United States Court of Federal Claims in Sheyenne Dev. Phase I v. United States, No. 95-CV-00718.
This case was stayed on the United States’ motion pending the court’s disposition in Chancellor Manor v. United States, 02-5066. The court issued its decision in Chancellor Manor on June 12, 2003 and denied the United States’ motion for panel rehearing on November 6, 2003. The parties state that in light of Chancellor Man- or, the court should affirm the trial court’s grant of summary judgment on Sheyenne’s breach of contract claims, reverse the remainder of the trial court’s decision, and remand to the trial court for further proceedings concerning Sheyenne’s regulatory takings claims consistent with the court’s decisions in Chancellor Manor and Cienega Gardens v. United States, 02-5050.
Upon consideration thereof,
IT IS ORDERED THAT:
(1) The motion is granted.
(2) Each side shall bear its own costs.

 note that Epistar served Lumileds Lighting U.S., LLC by ordinary first-class mail rather than by expedited service and that it fails to mention whether it notified Lumileds that the petition was being filed. See Fed. Cir. R. 8(c)(1) (a party seeking a stay who requests immediate action by the court must — before filing — notify all parties that a motion will be filed and utilize an expedited method of service).